Lindsay, J.
—This case must be dismissed. For the purpose of appeals, the county of Medina is assigned by law to the Austin branch of the Supreme Court. Appeals from each county must be taken to that branch of the Supreme Court to which it is assigned by statute, unless the parties, or their attorneys, file an agreement with the clerk of the district court from which the appeal is prayed, directing the record or transcript, with a certified copy of such agreement, to be transmitted to the Supreme Court where it may be then holding its session. The case is therefore
Dismissed.